UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4919


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

MONROE KENNY THOMAS,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg.       William B. Traxler, Jr.,
Circuit Judge, sitting by designation. (7:01-cr-00517-GRA-1)


Submitted:    January 26, 2009              Decided:   February 17, 2009


Before NIEMEYER, KING, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Benjamin   T.   Stepp,  Assistant Federal   Public   Defender,
Greenville, South Carolina, for Appellant.      David Calhoun
Stephens, Assistant United States Attorney, Greenville, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Monroe Kenny Thomas pled guilty to one count of bank

fraud,     in   violation    of    18   U.S.C.        § 1344    (2000),       and    was

sentenced in December 2003 to time served and five years of

supervised release.         In August 2008, the district court revoked

Thomas’ supervised release and sentenced him to eight months’

imprisonment.      On appeal, counsel has filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967), stating that there

are no meritorious issues for appeal, but questioning whether

the district court abused its discretion in revoking Thomas’

supervised       release    and     sentencing        him      to     eight    months’

imprisonment.      Thomas was informed of his right to file a pro se

supplemental brief, but he has not done so.                     Finding no error,

we affirm.

            We review for abuse of discretion the district court’s

revocation of supervised release.                 United States v. Davis, 53

F.3d 638, 642-43 (4th Cir. 1995).                The district court need only

find   a   violation   of    a    condition      of   supervised       release      by   a

preponderance of the evidence.                 18 U.S.C.A. § 3583(e)(3) (West

2006 & Supp. 2008).              We review for clear error the factual

determinations      underlying       the       conclusion      that     a     violation

occurred.       United States v. Carothers, 337 F.3d 1017, 1019 (8th

Cir. 2003).        In this case, Thomas admitted to violating the

terms of his supervised release by twice engaging in misdemeanor

                                           2
criminal conduct while on supervision.                              Accordingly, we find

that the district court did not abuse its discretion in revoking

Thomas’ supervised release.

             Counsel        also     questions            whether    the       district       court

abused    its    discretion         in     sentencing           Thomas    to    eight     months’

imprisonment.         A sentence imposed after revocation of supervised

release     will      be    affirmed        if       it    is     within       the    applicable

statutory       maximum      and     is    not       plainly       unreasonable.             United

States v. Crudup, 461 F.3d 433, 437, 439-40 (4th Cir. 2006).

Thomas’     eight-month           sentence       is       within    the    advisory          policy

statement range of eight to fourteen months and is below the

statutory       maximum      of     three    years         of    imprisonment.            See    18

U.S.C.A. § 3583(e)(3).

             During the revocation hearing, the district court had

available       for        its     consideration            the      Probation         Officer’s

violation report.                The court heard argument from Thomas, his

counsel,     and      the    Government.              Although       the       court    did     not

specifically reference 18 U.S.C. § 3553(a) (2006) in announcing

its    sentence,      it    is     evident       from      the    record       that    the    court

considered      Thomas’          history    and      characteristics,           the     level   of

seriousness of his violations, and the need to promote respect

for the law.          See United States v. Johnson, 445 F.3d 339, 345

(4th Cir. 2006) (the district court need not explicitly address

each    § 3553(a)      factor).            Accordingly,            applying      the    analysis

                                                 3
articulated     in    Crudup,       461    F.3d   at    438-39,    we    conclude      that

Thomas’ sentence for violating the conditions of his supervised

release is not unreasonable, much less plainly so.

            In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We   therefore       affirm    the       district      court’s    judgment       revoking

Thomas’ supervised release and imposing an eight-month prison

term.      This      court    requires      that       counsel    inform      Thomas,   in

writing,   of     the   right       to    petition     the   Supreme     Court    of    the

United States for further review.                      If Thomas requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                       Counsel’s motion must

state that a copy thereof was served on Thomas.                               We dispense

with oral argument because the facts and legal contentions are

adequately      presented      in    the    materials        before     the    court    and

argument would not aid the decisional process.


                                                                                 AFFIRMED




                                             4